Citation Nr: 1503600	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  13-00 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to October 1976. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2012 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in August 2014.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for hearing loss due to noise exposure during active duty service.  The Board finds that further development is required prior to adjudicating the Veteran's claim.

The Veteran's military occupational specialty while in service was Field Artillery Fire Control man.  He states that while in service, he fired guns without ear plugs.  He now has to ask people to repeat themselves.

The Veteran was afforded a VA audiological examination in October 2012 to determine the nature and etiology of his hearing loss.  The Veteran stated that he served as an artillery forward observer and was exposed to loud noises from the howitzers, small arms fire and tactical vehicles.  He reported not have hearing protection available.  The Veteran stated that he drove a truck after separation from service and that hearing protection was not required.  It was noted that he is a target shooter, but reports wearing hearing protection when he shoots.

The audiometric findings revealed bilateral hearing loss for VA purposes.  38 C.F.R. § 3.385 (2014).  The examiner opined that the Veteran's hearing loss was less likely as not to have been caused by or a result of an event in military service.  In support of this opinion, the examiner noted that the Veteran's enlistment examination indicated normal hearing bilaterally.  The examiner stated that the Veteran's separation examination also indicated normal hearing with no change in either ear when comparing the two hearing tests.    

The VA examiner appeared to rely on the absence of hearing loss during service as the primary rationale for the opinion.  The Board notes that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  In addition, the examiner did not attribute the hearing loss to any other cause.  Thus, on remand, an examination and opinion should be provided as to whether the Veteran's hearing loss had its clinical onset during, or is otherwise related to, his active duty service.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA audiological examination by an appropriate medical professional to determine the nature and etiology of the claimed hearing loss.  The Veteran's entire electronic claims file must be reviewed by the examiner.  The examiner is to conduct all necessary tests and studies.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed hearing loss had its clinical onset during active service or is related to any in-service disease, event, or injury, to include exposure to loud noise from howitzers, small arms fire and tactical vehicles.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached. 

2.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




